       CASE 0:20-cr-00076-PAM-KMM Doc. 50 Filed 07/06/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA

             TELEPHONE CONFERENCE MINUTE ENTRY

United States of America,                                    COURT MINUTES
                                                            BEFORE: Kate Menendez
                     Plaintiff(s),                            U.S. Magistrate Judge
 v.
                                                  Case No:       20-cr-76-PAM-KMM
Muhammad Masood,                                  Date:          7/6/21
                                                  Location:     Telephonic
                     Defendant(s).                Time Commenced:        9:30 a.m.
                                                  Time Concluded:        9:40 a.m.
                                                  Time in Court:         10 Minutes

APPEARANCES:

For Plaintiff:    Andrew R. Winter
For Defendant:    Jordan S. Kushner

The Court held a status conference to discuss efforts to transport Mr. Masood to an
FMC pursuant to the Court’s April commitment Order.


                                                s/Kathy Thobe
                                               Judicial Assistant/Calendar Clerk
